DETAILED ACTION
Election/Restrictions
Claims 6-10, 13-15 are 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/12/2022. Applicant traverses on the basis that no serious burden has been established. Examiner asserts that simply reading through every different listed species reflects a multitude of modifications and patentably distinct aspects of the invention that, to search each of which, would undoubtedly result in a serious search burden. The Requirement is maintained. 

Claim Objections
Claim 8  is objected to because of the following informalities:  “the states” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the term “outside.” While Examiner understands the intention of the term, the term is nonetheless indefinite for purposes of Section 112 because “outside” has not been defined in any way. Clarification is required.
Because all other claims depend from claim 1, they are also rejected on this basis. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the liquid reservoir chamber includes a plurality of liquid reservoir chambers.” However, a single thing cannot include a plurality of things that are identical to that single thing. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 12, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tone (2014/0210906).

 	Regarding claim 1, Tone teaches a liquid discharging apparatus, comprising: 
 	a head (fig. 3, item 10) having a nozzle surface (fig. 4, item 40), on which nozzles are formed (see fig. 4); 
 	a reservoir section (fig. 3, item 18), having: 
 	a liquid reservoir chamber (fig. 3, interior of item 18) configured to store liquid (see fig. 3); and 
a first atmosphere communication path (fig. 3, item path with valves 17, 22) connecting the liquid reservoir chamber with outside (see fig. 3); 
 a liquid flow path (fig. 3, note flow path between 10A and 18) connecting the head with the liquid reservoir chamber for the liquid to flow therein (see fig. 3); 
 a first switching assembly (fig. 3, item 17) configured to switch states of the first atmosphere communication path between a connecting state, in which the first atmosphere communication path is connected with the outside, and a disconnecting state, in which the first atmosphere communication path is disconnected from the outside (see fig. 3, note that, assuming valve 22 is open, when valve 17 is open, reservoir 18 is connected to the outside); 
 a cap (fig. 3, item 11) having: 
 a body (fig. 4, item 11) delimiting a covering space (fig. 4, space S1) , the body being configured to cover the nozzle surface through the covering space (see fig. 4A); and 
a second atmosphere communication path (fig. 4, item 41) connecting the covering space with the outside (see fig. 4); and 
a movable assembly ([0060]) configured to move the cap between a covering position, at which the body covers the nozzle surface, and a separated position, at which the body is separated from the nozzle surface (compare figs. 3, 4); and 
a controller (fig. 2, item 150) configured to: 
control the head to discharge the liquid (see fig. 2); and 
after discharging the liquid from the head, control the movable assembly to move the cap from the separated position to the covering position ([0055]-[0058], fig. 5, note that suction-based recovery, which caps the head, takes place after a printing operation, i.e., after discharging liquid from the head), 
wherein, with the cap being located at the covering position, the first atmosphere communication path is placed in the disconnecting state ([0060], Note that air relief valve 17 is closed during the suction operation).

 	Regarding claim 2, Tone teaches the liquid discharging apparatus according to claim 1, wherein the controller is configured to control the first switching assembly to operate for placing the first atmosphere communication path in the disconnecting state while the cap is located at the covering position ([0060]).

 	Regarding claim 3, Tone teaches the liquid discharging apparatus according to claim 1, further comprising a second switching assembly (fig. 3, item 23) configured to switch states of the second atmosphere communication path between a connecting state, in which the second atmosphere communication path is connected with the outside, and a disconnecting state, in which the second atmosphere communication path is disconnected from the outside, wherein, with the cap being located at the covering position, the second atmosphere communication path is placed in the connecting state (see fig. 9).

 	Regarding claim 4, Tone teaches the liquid discharging apparatus according to claim 3, wherein the controller is configured to control the second switching assembly to operate for placing the second atmosphere communication path in the connecting state while the cap is located at the covering position (see fig 9).

 	Regarding claim 5, Tone teaches the liquid discharging apparatus according to claim 4, further comprising
A second switching assembly configured to switch states of the second atmosphere communication path between a connecting state, in which the second atmosphere communication path is connected with the outside, and a disconnecting state, in which the second atmosphere communication path is disconnected from the outside (see figs. 4, 9, note switching assembly connecting and disconnecting second atmosphere communication path 41 from atmosphere), 
wherein the controller is configured to control the second switching assembly to switch the second atmosphere communication path from the disconnecting state to the connecting state after an end of discharging of the liquid from the head and before moving the cap from the separated position to the covering position through the movable assembly (see fig. 5, Note that the second switching assembly closes the atmosphere communication path after capping, and this the path was connected before capping. Further, “discharging of liquid from the head” has not been defined in any way so as to preclude any past liquid discharge from being the claimed liquid discharging, in which case, the second switching assembly has been used in the interim).

 	Regarding claim 11, Tone teaches the liquid discharging apparatus according to claim 1, further comprising a pump (fig. 7, S37) connected with the covering space through a flow path, wherein, with the cap being located at the covering position, the controller is configured to activate the pump to cause the liquid to be expelled from the head through the nozzles (fig. 7, S37), after switching the states of the second atmosphere communication path from the connecting state to the disconnecting state through the second switching assembly ([0060], Note that air relief valve 17 is closed during the suction operation).

 	Regarding claim 12, Tone teaches liquid discharging apparatus according to claim 1 wherein the controller is configured to control the first switching assembly to operate for arranging the liquid to be discharged from the head with the first atmosphere communication path in the disconnecting state (see fig. 7, Note that both of the first and second atmosphere communication paths are disconnected from atmosphere during suction).

 	Regarding claim 15, Tone teaches the liquid discharging apparatus according to claim 1, wherein the liquid reservoir chamber includes a plurality of liquid reservoir chambers, wherein the reservoir section has a plurality of air chambers, each of which is connected with one of the plurality of liquid reservoir chambers, wherein the first atmosphere communication path includes a plurality of first atmosphere communication paths, each of which connects one of the plurality of air chambers with the outside, and
wherein the first switching assembly is configured to switch states of the plurality of first atmosphere communication paths individually between a connecting state, in which each of the plurality of first atmosphere communication paths is connected with the outside, and a disconnecting state, in which each of the plurality of first atmosphere communication paths is disconnected from the outside (see 112 rejection, see fig. 1, Note that there are four colored heads 10 each with their own reservoirs, switching assemblies and atmosphere communication paths).

 	Regarding claim 16, Tone teaches the liquid discharging apparatus according to claim 1, wherein the controller is configured to control the head to discharge the liquid at a sheet, and wherein, one of prior to discharging the liquid at the sheet from the head and while the liquid is being discharged at the sheet from the head, the controller is configured to control the first switching assembly to operate and control the head for arranging the liquid to be discharged from the head located in a position, in which the head does not face the sheet, with the first atmosphere communication path being placed in the connecting state (see figs. 5-7, Note that maintenance occurs between printing of sheets. As such, before a print job, the cap will be positioned between the head and the sheet so the head does not face the sheet, and the head will discharge liquid to the cap at least partially while the first atmosphere communication path is disconnected).

 	Regarding claim 17, Tone teaches the liquid discharging apparatus according to claim 1, wherein the controller is configured to control the head to discharge the liquid at a sheet, and wherein, one of prior to discharging the liquid at the sheet from the head and while the liquid is being discharged at the sheet from the head, the controller is configured to control the first switching assembly to operate and control the head for arranging the liquid to be discharged from the head located in a position, in which the head does not face the sheet, with the first atmosphere communication path being placed in the disconnecting state (see figs. 5-7, Note that maintenance occurs between printing of sheets. As such, before a print job, the cap will be positioned between the head and the sheet so the head does not face the sheet, and the head will discharge liquid to the cap at least partially while the first atmosphere communication path is disconnected).

 	Regarding claim 19, Tone teaches the liquid discharging apparatus according to claim 1, wherein the head is configured to form menisci with the liquid in the nozzles, the menisci being maintained without collapsing when pressure in the reservoir section is equal to atmospheric pressure (See fig. 3, Note that this is necessarily the case, or the device would not operate properly).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853